DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendments filed 09/12/2022 have been entered. Claims 1-5, 8-12, 14-15 remain pending in the application.  
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 8-12, and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (US 2013/0182176, of record) in view of Kosaka (US 6,307,678, of record) and Kato (US 2018/0142800).
Regarding claim 1, Honda discloses an actuator of a camera module (see Fig 4A), comprising: driving wires configured to drive a lens barrel (see Figs 3, 4A and 4B; Para [0026-0028]; SMA actuator 11 drives lens barrel 4); a driver, connected to the driving wires configured to provide a driving signal in the form of a pulse to one of the driving wires (see Fig 8; Para [0052]; current source 34 provides driving signal in based on PWM signal; is connected to SMA actuator electrically), a digital converter, connected to the driving wires, configured to convert analog signals of the driving wires into digital signals to detect a present position of the lens barrel (see Fig 8; Para [0062]; A/D converter 32 configured to convert resistance into digital signals in order to control position; a digital converter connected to SMA actuator electrically); and a controller configured to generate control signals, which include channel information of the driving wires and electric current information of the driving wires (see Fig 8; Para [0060]; controller 37 generates a control signal value corresponding to a resistant value of the SMA member which in turn controls the SMA current amount), based on a target position of the lens barrel and the present position of the lens barrel (see Fig 8; Para [0058-0063]; comparator 33 generates a control signal based on signal from controller 37 which compares target and present positions), to compare a digital conversion timing of the digital converter to a period of a high-level pulse of the driving signal (see Fig 8; Para [(0058-0063; 0078-0079]; Comparator 33 compares a signal from the A/D converter with a target signal from the controller), and, when the digital conversion timing of the digital converter differs from the period of the high-level pulse of the driving signal, to provide the driver with dithering information included with the control signals to synchronize the digital conversion timing of the digital converter with the period of the high-level pulse of the driving signal (see Fig 8; Para [0051-0062]; if the comparator 33 determines a difference between the target and detected values; the PWM signal generator 35 provides current source 34 a PWM signal equivalent to dithering information in order to synchronize the determined values with the target values), wherein the driver is configured to adjust a pulse width of the high-level pulse of the driving signal based on the dithering information (see Fig 8; Para [0052]; current source 34 configured to adjust pulse width based on PWM signal).
Honda does not disclose wherein the driving wires are configured to drive lens barrel in directions perpendicular to an optical axis and wherein a controller is configured to generate control signals which include channel information corresponding to each of the driving wires; wherein the controller is connected between the digital converter and the driver. Honda and Kosaka are related because both disclose actuators of camera modules. 
Kosaka discloses an actuator (see Fig 9) wherein the driving wires are configured to drive lens barrel in directions perpendicular to an optical axis (see Fig 9; Col 8, line 63-Col 9, line 22; driving wires 55a-d drive lens barrel in X and Y directions perpendicular to optical axis) and wherein a controller is configured to generate control signals which include channel information corresponding to each of the driving wires (see Fig 10; Col 9, lines 23-47; Control circuit 60 is configured to generate signals that includes wire channel and current value)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Honda with wherein the driving wires are configured to drive lens barrel in directions perpendicular to an optical axis and wherein a controller is configured to generate control signals which include channel information corresponding to each of the driving wires of Kosaka for the purpose of improving the control capabilities of the SMA actuators in order to improve image stabilization.
Honda in view of Kosaka does not disclose wherein the controller is connected between the digital converter and the driver. Honda in view of Kosaka and Kato are related because both disclose electrical devices with dithering capabilities.
Kato discloses an electrical device (see Fig 1) wherein the controller is connected between the digital converter and the driver (see Fig 1; Para [0030-0035]; dither control unit 13 connected between the FET 21 and the AD converting unit). When the digital conversion timing of the digital converter differs from the period of the high-level pulse of the driving signal, to provide the driver with dithering information included with the control signals to synchronize the digital conversion timing of the digital converter with the period of the high-level pulse of the driving signal (see Fig 1; Para [0033]; controlling unit 13 set to use data from AD converter to change dithering information in order to control PWM pulses; PWM pulses are synchronized with dithering period). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Honda in view of Kosaka with wherein the controller is connected between the digital converter and the driver of Kato for the purpose of modifying the signal to allow for correction via dithering signal.
Regarding claim 11, Honda discloses an actuator of a camera module (see Fig 4A), comprising: a driving wire formed of a shape memory alloy and configured to drive a lens barrel (see Figs 3, 4A and 4B; Para [0026-0028]; SMA actuator 11 drives lens barrel 4); a driver, connected to the driving wires configured to provide a driving signal in the form of a pulse to one of the driving wires (see Fig 8; Para [0052]; current source 34 provides driving signal in based on PWM signal; is connected to SMA actuator electrically); a digital converter, connected to the driving wires, configured to convert analog signals of the driving wires into digital signals to detect a present position of the lens barrel (see Fig 8; Para [0062]; A/D converter 32 configured to convert resistance into digital signals in order to control position; a digital converter connected to SMA actuator electrically); and a controller configured to generate a control signal, which includes channel information of the driving wire and electric current information of the driving wire (see Fig 8; Para [0060]; controller 37 generates a control signal value corresponding to a resistant value of the SMA member which in turn controls the SMA current amount), based on a target position of the lens barrel and the present position of the lens barrel to control the driver (see Fig 8; Para [0058-0063]; comparator 33 generates a control signal based on signal from controller 37 which compares target and present positions), to compare a digital conversion timing of the digital converter to a period of a high-level pulse of the driving signal to determine a pulse width of the high-level pulse of the driving signal (see Fig 8; Para [(0058-0063; 0078-0079]; Comparator 33 compares a signal from the A/D converter with a target signal from the controller), and when the digital conversion timing of the digital converter differs from the period of the high-level pulse of the driving signal, to provide the driver with dithering information including with the control signal to synchronize the digital conversion timing of the digital converter with the period of the high-level pulse of the driving signal (see Fig 8; Para [0051-0062]; if the comparator 33 determines a difference between the target and detected values; the PWM signal generator 35 provides current source 34 a PWM signal equivalent to dithering information in order to synchronize the determined values with the target values), wherein the driver is configured to adjust a pulse width of the high- level pulse of the driving signal based on the dithering information (see Fig 8; Para [0052]; current source 34 configured to adjust pulse width based on PWM signal).
Honda does not disclose wherein the driving wires are configured to drive lens barrel in directions perpendicular to an optical axis and wherein a controller is configured to generate control signals which include channel information of the driving wire to drive the lens barrel in one of the directions perpendicular to the optical axis; wherein the controller is connected between the digital converter and the driver. Honda and Kosaka are related because both disclose actuators of camera modules. 
Kosaka discloses an actuator (see Fig 9) wherein the driving wires are configured to drive lens barrel in directions perpendicular to an optical axis (see Fig 9; Col 8, line 63-Col 9, line 22; driving wires 55a-d drive lens barrel in X and Y directions perpendicular to optical axis) and wherein a controller is configured to generate control signals which include channel information of the driving wire to drive the lens barrel in one of the directions perpendicular to the optical axis (see Fig 10; Col 9, lines 23-47; Control circuit 60 is configured to generate signals that includes wire channel and current value)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Honda with wherein the driving wires are configured to drive lens barrel in directions perpendicular to an optical axis and wherein a controller is configured to generate control signals which include channel information of the driving wire to drive the lens barrel in one of the directions perpendicular to the optical axis of Kosaka for the purpose of improving the control capabilities of the SMA actuators in order to improve image stabilization. Honda in view of Kosaka does not disclose wherein the controller is connected between the digital converter and the driver. Honda in view of Kosaka and Kato are related because both disclose electrical devices with dithering capabilities.
Kato discloses an electrical device (see Fig 1) wherein the controller is connected between the digital converter and the driver (see Fig 1; Para [0030-0035]; dither control unit 13 connected between the FET 21 and the AD converting unit). When the digital conversion timing of the digital converter differs from the period of the high-level pulse of the driving signal, to provide the driver with dithering information included with the control signals to synchronize the digital conversion timing of the digital converter with the period of the high-level pulse of the driving signal (see Fig 1; Para [0033]; controlling unit 13 set to use data from AD converter to change dithering information in order to control PWM pulses; PWM pulses are synchronized with dithering period). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Honda in view of Kosaka with wherein the controller is connected between the digital converter and the driver of Kato for the purpose of modifying the signal to allow for correction via dithering signal.
Claims 2-5, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (US 2013/0182176, of record) in view of Kosaka (US 6,307,678, of record) and Kato (US 2018/0142800) as applied to claim 1 above, and further in view of Asakura (US 2012/0086824, of record) 
Regarding claim 2, Honda in view of Kosaka and Kato discloses the actuator (Honda: see Fig 4A) of claim 1. Honda in view of Kosaka and Kato does not disclose wherein the controller is configured to provide a start flag signal to the digital converter to control a digital conversion operation of the digital converter. Honda in view of Kosaka and Kato and Asakura are related because both teach actuators of camera modules. 
Asakura discloses the actuator of a camera module (see Fig 1) wherein the controller is configured to provide a start flag signal (HD, horizontal signals) to the digital converter to control a digital conversion operation of the digital converter (see Fig 3; Para [0036]; HD signals are provided by controller to control digital conversion operation). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Honda in view of Kosaka and Kato with wherein the controller is configured to provide a start flag signal to the digital converter to control a digital conversion operation of the digital converter of Asakura for the purposes of proper functionality of the actuator in order to improve the OIS system. 
Regarding claim 3, Honda in view of Kosaka, Kato and Asakura discloses the actuator (Asakura: see Fig 1) of claim 2, wherein the start flag signal (Asakura: HD, horizontal signals) is output to the digital converter periodically at a certain timing (Asakura: see Fig 3; Para [0036]; HD signals are provided at period "TK"). 
Regarding claim 4, Honda in view of Kosaka, Kato and Asakura discloses the actuator (Asakura: see Fig 1) of claim 2, wherein the digital conversion timing (Asakura: Fa, reset signal) of the digital converter occurs after a reference time from an output timing of the start flag signal (Asakura: see Fig 3; reference time from start of TK to start of Fa). 
Regarding claim 5, Honda in view of Kosaka, Kato and Asakura discloses the actuator (Asakura: see Fig 1) of claim 2, wherein the digital converter (Asakura: 11, CMOS) is configured to perform the digital conversion operation (Asakura: Para [0022]) when the high-level pulse of the driving signal is provided to the driving wire at the digital conversion timing (Asakura: see Fig 3; digital conversion occurs when drive signal PS is provided during digital conversion timing Fa). 
Regarding claim 12, Honda in view of Kosaka and Kato discloses the actuator of claim 11. Honda in view of Kosaka and Kato does not disclose wherein the controller is configured to synchronize the digital conversion timing of the digital converter with the period of the high-level pulse of the driving signal. Honda in view of Kosaka and Kato and Asakura are related because both teach actuators of camera modules. 
Asakura discloses the actuator of a camera module (see Fig 1) wherein the controller (20, system control circuit) is configured to synchronize the digital conversion timing of the digital converter with a period of a high-level pulse of the driving signal (see Fig 3 and 4; Claim 16; processor provides information to synchronize pulse-drive signal with A/D conversion process). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Honda in view of Kosaka and Kato with wherein the controller is configured to synchronize the digital conversion timing of the digital converter with the period of the high-level pulse of the driving signal of Asakura for the purposes of proper functionality of the actuator in order to improve the OIS system. 
Regarding claim 14, Honda in view of Kosaka and Kato discloses the actuator of claim 11. Honda in view of Kosaka and Kato does not disclose wherein the controller is configured to output a start flag signal to the digital converter to control a digital conversion operation of the digital converter. Honda in view of Kosaka and Kato and Asakura are related because both teach actuators of camera modules. 
Asakura discloses the actuator of a camera module (see Fig 1) wherein the controller is configured to output a start flag signal (HD, horizontal signals) to the digital converter to control a digital conversion operation of the digital converter (see Fig 3; Para [0036]; HD signals are provided by controller to control digital conversion operation). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Honda with wherein the controller is configured to output a start flag signal to the digital converter to control a digital conversion operation of the digital converter of Asakura for the purposes of proper functionality of the actuator in order to improve the OIS system. 
Regarding claim 15, Honda in view of Kosaka and Kato and Asakura discloses the actuator of claim 14 (Asakura: Fig 1), wherein the digital conversion timing (Asakura: Fa, reset signal) occurs after a reference time from an output timing of the start flag signal (Asakura: see Fig 3; reference time from start of TK to start of Fa).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (US 2013/0182176, of record) in view of Kosaka (US 6,307,678, of record) and Kato (US 2018/0142800) as applied to claim 1 above, and further in view of Park (US 2017/0061860, of record) 
Regarding claim 8, Honda in view of Kosaka and Kato disclose the actuator according to claim 1. Honda in view of Kosaka and Kato does not disclose wherein the driver is configured to increase the pulse width of a first high-level pulse of the driving signal based on the dithering information. Honda in view of Kosaka and Kato and Park are related because both teach drive control circuits. 
Park discloses the circuit (Fig 1) wherein the driver (120, timing controller) is configured to increase the pulse width of a first high-level pulse of the driving signal based on the dithering information (see Fig 9; Para [0085]; pulse width of a first pulse is increased from a 40% duty cycle to a 60% duty cycle based on data from image supply circuit). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Honda in view of Kosaka and Kato with wherein the driver is configured to increase the pulse width of a first high-level pulse of the driving signal based on the dithering information of Park for the purposes of providing modulation of power to driving component as to better control its actions. 
Regarding claim 9, Honda in view of Kosaka, Kato and Park disclose the actuator of (Park: Fig 1) claim 8, wherein the driver is configured to decrease a pulse width of a second high- level pulse adjacent to the first high-level pulse (Park: see Fig 9; Para [0085]; pulse width of a second pulse is decreased from a 50% duty cycle to a 30% duty cycle based on data from image supply circuit). 
Regarding claim 10, Honda in view of Kosaka, Kato and Park disclose the actuator (Park: Fig 1) of claim 9, wherein the pulse width of the second high-level pulse is decreased by a same amount by which the pulse width of the first high-level pulse is increased (Park: see Fig 9; Para [0085]; pulse width is modulated by 20% in both cases). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Williams (US 2008/0169798) discloses an electronic device that uses dithering information to control the current applied to a load.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872    


/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872